Exhibit 99.2 OROFINO GOLD CORP. ANNOUNCES RESULTS FOR THE THREE AND SIX-MONTH PERIODS ENDED NOVEMBER 30, 2011 Liaoning, CHINA May 25th 2012: Orofino Gold Corp. (OTCQB-US:ORFG) ("Orofino"), The Board of Directors announce the financial results for the period ending November 30, 2011, for Orofino Gold Corp, a minerals exploration and mining company whose shares of Common Stock are listed for trading on the over-the-counter market with Pink OTC Markets, Inc., announced today its financial results for the three and six-month periods ended November 30, 2011.
